Citation Nr: 1536962	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  07-36 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent, effective January 1, 2009 for osteonecrosis, right femoral head, with acetabular fracture and hip osteoarthritis, status post surgical repair.

2.  Entitlement to a rating in excess of 10 percent prior to May 11, 2011 for degenerative arthritis of the lumbar spine with bilateral L4 sciatic nerve involvement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to August 2000. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Specifically, the appeal ensued following a July 2006 rating decision which confirmed and continued the 30 percent rating in effect for the right hip disorder and the 10 percent rating in effect for the lumbar spine disorder. 

During the appeal process, a March 2008 rating decision assigned a temporary total rating (TTR), based on surgical or other treatment necessitating convalescence, for the right hip disorder.  This resulted in a 100 percent rating, effective November 6, 2007, through December 31, 2007.  That decision also assigned a 100 percent rating from January 1, 2008 through December 31, 2008, to be followed by an evaluation of 30 percent from January 1, 2009 for the hip disability.  The 10 percent rating in effect for the low back disorder was confirmed and continued. 

A Travel Board hearing was held in February 2010 before the undersigned Veterans Law Judge, sitting in Houston, Texas.  A copy of the transcript of that hearing is of record.  Additional evidence received at the hearing was accompanied by a waiver of the Veteran's right to initial RO consideration.  See 38 C.F.R. § 20.1304(c) (2014); see also Disabled American Veterans (DAV) v. Sec'y of Veterans Affairs 327 F.3d 1339, 1346 (Fed. Cir. 2003). 

In April 2011, the Board remanded the issues on appeal for further development, to include the scheduling of VA medical examinations.  In a July 2012 rating decision the RO granted a separate 10 percent evaluation for L5-S1 radiculopathy, right leg, with sciatic nerve involvement effective May 11, 2011.  In the same rating decision, a 50 percent disability evaluation was granted effective May 11, 2011 for the Veteran's osteonecrosis, right femoral head, with acetabular fracture and hip osteoarthritis, status post surgical repair, and a 20 percent evaluation was granted for degenerative arthritis of the lumbar spine with bilateral L4 sciatic nerve involvement effective May 11, 2011.  The case was thereafter returned to the Board.  

In December 2013 the Board denied entitlement to a rating higher than 30 percent for the right hip disability, prior to November 6, 2007, and granted a 50 percent rating, effective January 1, 2009.  The Board denied entitlement to a rating higher than 10 percent for the lumbar spine disability prior to May 11, 2011 and higher than 20 percent, effective May 11, 2011.  The Board also granted an initial 10 percent rating for right lower extremity radiculopathy.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court), which in March 2015, issued a memorandum decision, vacating, in part, the December 2013 decision, insofar as it denied a rating higher than 50 percent for the right hip disability, effective January 1, 2009, and denied a rating higher than 10 percent for the lumbar spine disability, effective prior to May 11, 2011.  The remaining claims were dismissed.  The case is now returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With respect to the increased rating claim for the lumbar spine disability higher than 10 percent prior to May 11, 2011, the Court remanded the issue after finding that the Board did not address the adequacy of a March 2006 VA examination report.  The appellant argued that the March 2006 examination failed to provide in measurements how the lumbar spine was additionally limited in range of motion after repetitive use.  See March 2015 Court memorandum decision, pp. 9-10.   

During the course of the remand, the Veteran submitted a March 2012 letter from a VA doctor, who noted that he had treated the Veteran's lumbar spine disability at the Orthopedic Spine Clinic at the VA Hospital in Houston since 2001.  While there are treatment records from the Houston VA Medical Center dated from 2005 to 2011, there are no comprehensive examinations of the lumbar spine included in those records other than the January 2008 and May 2011 VA examination reports.  As the record indicates the presence of outstanding, relevant treatment records pertaining to the spine, efforts should be made on remand to obtain these records.

Regarding the increased rating claim for the right hip disability higher than 50 percent, effective January 1, 2009, the Court remanded this matter finding that the Board did not adequately explain why a rating higher than 50 percent was not warranted, given the evidence of weakness and use of assistive devices, as noted by the Veteran during the February 2010 Board hearing.  See id. at p. 7.  Given that four years have now passed since the Veteran's right hip disability was last evaluated in May 2011, and the Veteran submitted a copy of a work record along with a statement that he had to miss work from March 2013 to April 2013 due to pain in the hips and back, an additional examination to address the current severity of the right hip disability should be provided.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain treatment records from the Orthopedic Spine Clinic at the VAMC in Houston dated from 2005 to 2011 pertaining to the back, and any pertinent treatment records pertaining to the right hip from the VAMC in Houston dated since June 2012.  If efforts to obtain the records are unsuccessful notify the Veteran and indicate what further steps VA will make concerning the claim.

2.  Ask the Veteran to identify any further private treatment he has received for the back disability from 2005 to 2011 or the right hip disability from January 2009 to present and sign the proper release for the records.  If the Veteran complies with the RO's request, make efforts to obtain any relevant information identified.  If efforts to obtain the records are unsuccessful notify the Veteran and indicate what further steps VA will make concerning the claim.

3.  Schedule the Veteran for an appropriate VA examination of his right hip.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests, including x-rays if indicated, should be performed.

The examiner should identify and describe in detail all impairment attributable to the Veteran's service-connected hip disability.

The examiner also should do the following:  

(a)  Conduct range of motion testing of the right hip, specifically noting whether - upon repetitive motion of the right hip - there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the right hip is used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

(b)  State whether there is any ankylosis in the right hip, and if so, the degree of ankylosis including whether it is favorable or unfavorable.

(c)  State whether there is flail joint of the right hip.

(d)  State whether there is any impairment of the right femur with fracture of the shaft or anatomical neck with fracture of the surgical neck with false joint; or nonunion of the femur with or without loose motion (and state whether or not weightbearing is preserved with aid of brace). 

(e)  State whether there is markedly severe residual weakness, pain or limitation of motion following implantation of prosthesis; or painful motion or weakness such as to require the use of crutches. 

(f)  Describe whether there is any impairment associated with the scarring of the right hip, whether the scars are adherent to underlying tissue, whether the scars are tender to palpation or unstable, and the approximate measurements of the scars. 

(g)  Provide an opinion as to the impact of the Veteran's service-connected right hip disability on his ability to secure or follow a substantially gainful occupation.  In making this determination, consideration may be given to the Veteran's level of education, special training, and previous work experience, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Next, review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

5.  Finally, readjudicate the claims on appeal.  If any of the benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




